 MAIL HANDLEERS LOCAL 307 (POSTAL SERVICE) 93Local 307, National Postal Mail Handlers Union, AFLŒCIO (United States Postal Service) and James J. Yax.  Case 7ŒCBŒ13106(P) May 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND ACOSTA The issue presented in this proceeding1 is whether the Respondent Union violated Section 8(b)(1)(A) of the Act by refusing to provide employee James Yax copies of witness statements in his grievance file.  The judge con-cluded that the Respondent Union had not breached its duty of fair representation and thus did not violate the Act.  The judge recommended that the complaint be dis-missed.  We agree for the reasons that follow. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. Charging Party Yax and fellow employee Craig Coffman were placed in off-duty status after having an altercation.3 Yax filed a grievance and the Respondent Union took statements from employees regarding the altercation. The Respondent Union and the United States Postal Service, with Yax™s consent, entered into a settle-ment allowing Yax to return to work without compensa-tion for the time in off-duty status.  Yax later learned that Coffman had been compensated for off-duty time.  Yax then told Union Representative John Barynas that he also wanted backpay.  Barynas testified that Yax wanted to know what two specified witnesses had said in the state-ments that they had provided regarding the altercation. Barynas told Yax that the settlement of the grievance                                                                                                                      1 On August 28, 2002, Administrative Law Judge Arthur J. Amchan issued the attached decision. The General Counsel filed exceptions and a supporting brief. The Respondent Union filed cross-exceptions to the judge™s decision and a brief answering the General Counsel™s excep-tions and in support its of cross-exceptions. 2 The General Counsel has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an admin-istrative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   3 The Postal Service™s letter to Charging Party Yax, notifying him of his being placed on off-duty status, alleged that Yax had pushed Coffman and had told him that ﬁI will kick your ass.ﬂ  Further, the grievance settlement required Yax to enter into, and participate in, an Employee Assistance Program (EAP) as determined by the EAP coun-selor. was final.  Barynas also explained to Yax that it was against union policy to release the statements.  After receiving a copy of the unfair labor practice charge in this case, Derrick White, the Respondent™s vice president, sent a copy of the grievance file, minus the witnesses™ statements, to the Charging Party.  White tes-tified that the Union™s policy is not to give witness state-ments to anyone who is not an agent of the Union. He noted that this policy enhanced the Union™s ability to obtain statements from witnesses who are reluctant to share information.  In addition, White testified that, after discovering that there were allegations of a physical al-tercation regarding the incident here, he was also con-cerned that he might be placing the witnesses in harm™s way if he released their statements.4   A union has a statutory obligation to serve the interests of all bargaining unit members without hostility or dis-crimination, to exercise its discretion with complete good faith and honesty, and to avoid arbitrary conduct. Air Line Pilots Assn. v. O™Neill, 499 U.S. 65, 76 (1991).  Any substantive examination of a union™s performance must be ﬁhighly deferential.ﬂ Id. at 78.  A union™s con-duct is arbitrary only if, in light of the factual and legal landscape at the time of the union™s actions, the union™s behavior is so far outside a ﬁwide range of reasonable-nessﬂ as to be irrational. Id. at 67; Betteroads Asphalt Corp., 336 NLRB 972 (2001).   In Letter Carriers Branch 529,5 the Board considered numerous factors in determining that the union had breached its duty of fair representation by refusing to provide the charging party in that case with a copy of her grievance file.6  Here, several of these factors must be considered in determining whether the Union breached its duty of fair representation by refusing to provide Yax with the requested statements. Thus, we assess whether Yax communicated a legitimate particular interest in the statements to the Respondent Union, and whether the  4 The judge implicitly credited White™s testimony.  Thus, the judge found that the Respondent™s confidentiality concerns were ﬁgenuine.ﬂ  The judge also noted that Yax had been accused of threatening Coffman. The judge found that it was not ﬁirrationalﬂ for the Respon-dent to be concerned about confrontations between Yax and Coffman, or between Yax and anyone else, who provided support for Coffman™s accusations. 5 319 NLRB 879 (1995).   6 These factors were: (1) the documents requested pertained to a grievance filed by the charging party; (2) she had a legitimate general interest in obtaining the documents (because the documents pertained to a grievance she had filed); (3) her asserted particular legitimate interest was effectively and reasonably communicated to the union; (4) the union raised no substantial countervailing interest in refusing to provide the charging party with copies of the requested documents; (5) the ability of the union to provide copies of the documents; and (6) the relative ease in complying with the request. 339 NLRB No. 17  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94Respondent Union has assert
ed any countervailing inter-est for its refusal to provide the statements.  First, when 
Yax requested the witnesses™
 statements he indicated 
only that he wanted backpay for the time he had been 
suspended.  As there had already been a final and bind-
ing settlement, with Yax™s consent, Yax could not re-
ceive backpay. Thus, Yax was seeking information only 

as to what the witnesses ha
d said in their statements. 
Consequently, although Yax had a legitimate 
general interest in obtaining the statements because they per-
tained to a grievance he had filed, the 
particular
 interest, 
obtaining backpay, that Yax communicated to the Union 
was not legitimate.  Further,
 the Union had a countervail-
ing confidentiality policy regarding witnesses™ state-

ments.  In addition, the record indicates, as discussed 
above, that the Union had reason to believe that Yax 
could resort to physical confrontation if angry. In light of 
the above factors the Union™s denial of the request for the 
statements was not arbitrary. 
 Thus, the denial of Charg-
ing Party Yax™s request for 
witnesses™ statements per-
taining to his grievance did not violate Section 
8(b)(1)(A). 7ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 Kelly A. Temple, Esq., 
for the General Counsel. Michael L. O™Hearon, Esq. (H
elveston & Helveston, P.C.),
 of Detroit, Michigan, for the Respondent. DECISION STATEMENT OF THE CASE ARTHUR J. A
MCHAN, Administrative Law Judge.  This case 
was tried in Detroit, Michigan, on June 20, 2002. The charge 
was filed December 26, 2001, and the complaint was issued 
March 28, 2002. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel and the Respondent, I make the follow-

ing FINDINGS OF FACT I. JURISDICTION
 The United States Postal Service (USPS) operates a bulk 
mail facility in Allen Park, Michigan. The Respondent, Local 
307, National Postal Mail Handlers Union, which represents employees at the Allen Park facility, is a labor organization 
within the meaning of Section 2(5) of the Act.  The Board has 
                                                          
                                                           
7 Member Liebman agrees that the 
Union did not act arbitrarily in 
denying Yax™s request for the witn
ess statements.  Because Yax com-
municated no legitimate interest in the 
statements to the Union, there is 
no need to reach the question of 
whether the Union had a countervail-ing interest in refusing to provide Yax with the statements. 
 jurisdiction over the USPS pursuant to Section 1209 of the 

Postal Reorganization Act. II. ALLEGED UNFAIR LABOR PRACTICES The General Counsel alleges that the Respondent, Local 307, 
violated Section 8(b)(1)(A) in refusing to provide the Charging 
Party, James J. Yax, copies of witness statements in his griev-
ance file.  Yax, a mailhandler and bargaining unit member, was 
placed in off-duty status by the USPS on August 27, 2001, for 
allegedly having an altercation 
with another employee, Craig 
Coffman.1   The Postal Service™s letter to Yax alleged:  On Monday, August 27, 2001, at approximately 1600 you 
were involved in a verbal altercation with Craig Coffman, an-other employee.  Mr. Craig Coffman approached you stand-
ing outside of Satellite # 1 to talk with you, at that time you 
began to accuse him of taking your girlfriend.  Mr. Coffman 
replied that it was not him and for you not to accuse him of 
anything.  At that time you bega
n to threat [sic] him by saying 
you were ﬁgoing to kick someone™s Ass.ﬂ  You begin [sic] to 

punch boxes and pushed Mr. Coffman backwards and held up your fists and said, ﬁlet™s go, I will kick your Ass.ﬂ 
 USPS™ ﬁemergency placement in off-duty statusﬂ was tanta-
mount to an indefinite suspension.  At Yax™s request the Union filed a grievance on his behalf.  Robert Ross, a union steward, 
took statements regarding the alleged altercation from four 
employees who were part of 
the USPS™ supplemental work force and thus not bargaining unit members.  USPS investiga-
tors took statements from witnesses who were members of the 
bargaining unit. After USPS denied Yax™s grievance at step 1 of the griev-
ance procedure, the Union™s step
 2 designee, John Barynas met 
with management™s designee in mid-September 2001 to resolve 
the grievance.  The Union and 
management agreed that Yax™s personnel file would reflect a 
10-day suspension, that Yax 
would participate in USPS™ employee assistance program, and 

that Yax would not be compensated for the period that he was on off-duty status.  The agreement also provided for removing 
Yax™s personnel file if he did not receive any discipline over 
the course of 1 year for conduct si
milar to that for which he was suspended.  Yax acquiesced in the proposed settlement and 
returned to work on October 13, 2001. Soon after his return to work, Yax approached Barynas and 
told him that he wanted backpay for the 6 weeks of work he 
missed.  He apparently had l
earned that Coffman, the other 
employee allegedly involved in the altercation, had been paid 
for the time he had been off from work.  Barynas informed Yax 
that the settlement of the grievance was final and binding. 
Yax called the Local Union President Gary Hicks on De-
cember 10, 2001, asking for copies of his grievance file; he 
never filed a written request for documents with the Union.
2  Pursuant to instructions from Hi
cks, Barynas met with Yax in 
the Union™s office at the bulk mail center on December 10, and 
had Yax sign a form acknowledging receipt of the Union™s step 
 1 Yax did not join the Union until approximately March 2002. 
2 Yax may also have requested the grievance file from Barynas ear-
lier.  MAIL HANDLERS LOCAL 307 (POSTAL SERVICE)  952 grievance form, the step 2 settlement form and a copy of a 
statement given to the USPS inspectors on August 29, appar-
ently authored by Union Steward Robert Ross.  Barynas told 
Yax that his supervisor, Carnell George, provided a statement that was favorable to Yax.  I credit Barynas™ testimony that he 
did not give Yax his grievance file, nor did he show or read Yax any of the witness statements in the file. 
On December 26, 2001, Yax filed an unfair labor practice 
charge against the Union, allegi
ng that the Union was violating 
the Act by refusing to provide him with a complete copy of his 

grievance file, including the witness statements.  On January 
29, 2002, the Union provided Yax with copies of documents 
from his grievance file.  Most of these were the same docu-
ments that Barynas had provided to him on December 10.  It 
did not provide him with copies of witness statements as he had 
requested. Analysis 
The principles governing this case are set forth in 
Letter Carriers Branch 529, 319 NLRB 879 (1995):  A union owes all unit employees 
the duty of fair representa-
tion, which extends to all functions of the bargaining repre-

sentative.  When a union™s conduct toward a bargaining unit 
member is arbitrary, discriminatory, or in bad faith, it 
breaches its duty of fair representation.  But a union must be 
allowed a wide range of reasonableness in serving the unit 
employees, and any subsequent examination of a union™s per-
formance must be ﬁhighly defere
ntial.ﬂ  Mere negligence does not constitute a breach of the duty of fair representation.  And 

a union™s conduct is arbitrary only if, in light of the factual 
and legal landscape at the time of the union™s actions, the un-
ion™s behavior is so far outside a wide range of reasonableness 
as to be irrational.  [Id. at 881.] 
 In Letter Carriers Branch 529, the Board considered six fac-
tors in concluding that the union in that case breached its duty 
of fair representation and thus violated Section 8(b)(1)(A) of 
the Act.  These factors were that: (1) the documents requested 
pertained to a grievance filed by the charging party; (2) the 
charging party had a legitimate general interest in obtaining the 
documents; (3) her legitimate interest was communicated to the 
Union; (4) the Union raised no substantial countervailing inter-
est in refusing to provide the charging party with copies of the 
requested documents; (5) the ability of the Union to provide 
copies of the documents; and (6) the relative ease in complying 
with the request taking into 
account the amount of documenta-tion requested. The Union herein argues that its refusal to provide James 
Yax with copies of the witness st
atements in his grievance file 
does not breach its duty of fair representation.  Further, it con-
tends that Yax has not demonstrated a legitimate general inter-
est in obtaining the documents, that he never communicated 
such an interest to the Union, and that the Union has raised a 
countervailing interest that warrants its refusal to provide these statements. 
In the limited circumstances of the instant case, I conclude 
that the Union did not breach its duty of fair representation and 
therefore did not violate Section 8(b)(1)(A) in refusing to pro-
vide James Yax with copies of witness statements in its posses-
sion.   The fact that his grievance has been resolved in a final 
binding settlement is critical to 
my disposition of this case.  
Had Yax demanded these statements so that he could evaluate 
whether or not he should acquiesce in the proposed settlement, 
or whether or not to challenge the fairness of the Union™s repre-
sentation of him in the grievance, I might well reach a different 
result.  However, given the fact that the grievance was closed, I 
conclude that the Union™s concern for the confidentiality and 
welfare of those who provided these statements outweighs 
Yax™s interest in obtaining them. Prior to the hearing, the only reason Yax provided the Union 
for wanting the witness statements
 was his desire to obtain his backpay.  This was for all practical purposes impossible after 
the Union had entered into a settlement of the grievance, with-
out a backpay remedy, with Yax™s approval.  Thus, prior to the 
hearing Yax had not communicated to the Union a legitimate 
interest in the statements. 
However, at the hearing, Yax expressed a desire to obtain the statements so that he could consider filing a lawsuit against 
Craig Coffman and/or the United States Postal Service.  I need 
not decide whether he could obtain the Union™s witness state-
ments through discovery.  He also
 alleges, but has not estab-lished, that he has filed a complaint with the Equal Employ-
ment Opportunity Commission.  Th
e Union contends that if the EEOC requested the statements 
it would provide them to the EEOC.  The fact that the Union might have to disclose these 
documents in other proceedings does not establish that it 
breached its duty in refusing to provide them simply upon the 
request of the Charging Party. 
Most importantly, the Union™s countervailing interest in re-
fusing to provide Yax with the witness statements is far from 
frivolous.  The Postal Service accused Yax of threatening vio-
lence against a fellow employee.  It is certainly not irrational 
for the Union to be concerned lest the review of the statements 
by Yax create tension and the potential for confrontations in the 
workplace between Yax and Coffman, and between Yax and 
anyone else who may have provided support for Coffman™s 
accusations. 
If Yax in fact initiates further legal proceedings regarding his 
suspension, his interest in these statements may outweigh the 
Union™s interest in maintaining the confidentiality of these 
statements.  At this point in time, it does not.
3  It is true that the Union did not raise its confidentiality interest until Vice Presi-
dent Derrick White testified as to these concerns at hearing.  
John Barynas only communicated a vaguely articulated ﬁunion 
policyﬂ against providing documents to Yax.  The Union™s 
failure to raise its confidentiality concerns earlier does not bar 
their consideration, Hospitality Care Center, 314 NLRB 893, 
894 (1994).  Moreover, I find the Union™s concerns genuine 

despite the delay in raising this issue.  
                                                          
 3 I also conclude that Yax™s interest in obtaining these statements 
under current conditions is insufficient to place upon the Union an 
obligation to come forward with an offer to accommodate its confiden-
tiality concerns and Yax™s desire for the statements.  Cf. 
Metropolitan Edison Co., 
330 NLRB 107 (1999).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96Finally, the General Counsel argues that the Union, like an 
employer responding to a union information request, must raise 
its confidentiality concern at the time it refused to provide the 
witness statements.  I conclude that a union™s obligations to fairly represent bargaining unit members are not identical to 
that of an employer in providing information to a bargaining 
representative.  The Union™s obligations must be evaluated 
solely on the basis of whether its
 countervailing interest in re-fusing to provide documents is genuine and sufficiently reason-

able as to be rational. In conclusion, after balancing James Yax™s interests follow-
ing closure of the grievance, with what I deem to be legitimate 
union concerns for the safety of witnesses and harmony in the 

workplace, I conclude that the Union has not violated the Act in 
refusing to provide James Yax w
ith witness statements from his 
grievance file. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4ORDER The complaint is dismissed. 
                                                           
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 